Citation Nr: 1756162	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-01 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in August 2017.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation, due to symptoms such as depressed mood, anxiety, mild memory loss, and chronic sleep impairment.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for an acquired psychiatric disorder, characterized as PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in October 2012.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's private medical reports, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  To the extent that the Veteran requested an additional 90 days from the date of his hearing for submission of a new letter from a private physician, he was afforded the complete 90 days but did not submit any additional evidence.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Disability Ratings

The Veteran is presently service connected for PTSD with an initial rating of 30 percent.  He asserts he is entitled to a higher rating.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the disability presently on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's PTSD is rated under Diagnostic Code 9411, which applies the general rating formula for mental disorders.  Under the applicable diagnostic criteria, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF Score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work)." A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores, and mandating evaluation under the updated manual, known as the DSM-5.  As certification of the appeal post-dates the amendment, the Board must consider the criteria contained in the DSM-5.  See 38 C.F.R. § 4.126(a).  Nonetheless, to the extent that earlier examinations include GAF scores, the Board takes note of them.  

After a careful review of the evidence of record, the Board finds that a rating in excess of 30 percent for the Veteran's PTSD is not warranted.  

The Board observes that in the Veteran's initial VA examination, conducted in December 2012, his symptoms included depressed mood, anxiety, suspiciousness, and panic attacks more than once per week.  He also had chronic sleep impairment and mild memory loss such as forgetting names, directions or events.  He presented as alert, coherent, fully oriented, and dressed in clean casual clothes.  His manner was cooperative.  Affect was anxious and briefly tearful, consistent with topics discussed.  Underlying mood was somewhat dysphoric.  He denied suicidal ideation or intent.  There was no evidence of a formal thought disorder.  The examiner opined that he experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  GAF score was 60, indicating moderate symptoms.  

Likewise, at his July 2017 VA evaluation, he was reported to have occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He reported being employed for 1.5 years with the state of Colorado, managing information technology infrastructure.  He reported his work situation to be very positive, which allows him to work alone.  Symptoms included anxiety, suspiciousness, and chronic sleep impairment.  He appeared neatly dressed and groomed.  He was fully alert and oriented.  He was pleasant, polite and cooperative throughout his entire examination.  Speech was normal in rate and tone, logical and coherent.  Affect was broad and appropriate to topic.  Mood was described as level, but quick to anger.  He denied suicidal ideation or intent.  Memory was intact.  There was no evidence of agitation or of a thought disorder.  The examiner stated that since the prior examination in 2012, he has been able to learn to better contain his emotions appropriately, especially the irritability.  In terms of treatment, he reported consulting with a psychiatrist in North Carolina approximately twice per year, and he did not take any medications.  He had no relevant legal or behavioral history, and no relevant history of substance abuse.  

For his part, in his Board hearing, the Veteran testified to anxiety attacks approximately twice per week, which he attributed to family stress, particularly his mother-in-law's terminal illness, and the stress of raising teenage children.  He reported being married, and having a positive relationship with his wife.  He also reported some short-term memory loss, such as forgetting recent events.  He testified that professionally, he manages all of the network infrastructure for the Colorado State Patrol, as well as for the Colorado Department of Transportation.  Specifically, from the Eisenhower Tunnel to Burlington, to Cheyenne, to Julesburg, he is in charge of the infrastructure for the largest geographical region in the country (four counties).  He manages two employees.  He travels significantly for work.  

In light of the above, the Board is satisfied that a 30 percent rating is appropriate for all periods on appeal.  The Board finds that this is in contemplation of symptoms such as depressed mood, mild memory loss, anxiety, suspiciousness.  He has never experienced flattened affect; circumstantial, circumlocutory or stereotyped speech; impairment of short and long term memory; impaired judgment; or impaired abstract thinking.  Further, to the extent that a 70 percent rating would find deficiencies in most areas, the Veteran is married with a generally good relationship with his family.  He has consistently maintained employment through this appeal.  He has not exhibited issues with thinking or judgment.  He has consistently denied suicidal ideation or intent.  He does not engage in obsessional rituals.  His speech is never illogical, obscure, or irrelevant.  He does not have near constant panic or depression affecting his ability to function independently.  He does not experience spatial disorientation or neglect his personal hygiene.  There is no evidence of any inability to establish and maintain effective relationships.  Finally, the Board notes that he does not experience gross impairment in thought process or communication; he does not have persistent delusions or hallucinations.  He had never engaged in grossly inappropriate behavior.  He has never been found to be a persistent danger to himself or others.  He maintains personal hygiene.  He has never been disoriented to time or place.  He has not experienced memory loss for names of close relative, his own occupation, or his own name.  

Further, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.  

However, the evidence does not reflect sufficiently severe symptoms such that a rating in excess of 30 percent is warranted.  He is employed without problem, manages employees, travels regularly, is married with a good family relationship, and engages in social relationships.  

The Board does acknowledge that, with his initial claim of service connection, the Veteran submitted a letter from a private psychiatrist dated in May 2012.  The private practitioner stated that the Veteran experienced nightmares, averaging up to four hours of sleep per night, with flashbacks and sporadic panic attacks.  He reported that he startled easily and was hypervigilant.  He reported not socializing at all.  The examiner stated that his recent memory was severely impaired so that he cannot remember what he reads and gets lost when traveling.  The examiner stated that his working memory was 100 percent impaired, which he opined was a sign of a prefrontal cortex dysfunction.  The examiner also stated that the Veteran had difficulty concentrating, making decisions, learning new information, and processing emotions in context.  He also reported hallucinations (both auditory and visual) such as hearing his name called, or seeking shadows.  He reported a depressed mood, which was easy to anger.  The examiner stated he was severely compromised in his ability to sustain social relationships and is severely compromised in his ability to sustain work relationships.  A GAF score of 40 was assigned, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

The Board finds this letter to be of limited probative value in assessing the severity of the Veteran's PTSD.  The letter indicates total occupational impairment, however, the severe symptoms reported have not been found on any other examination, and is wholly contradicted by the Veteran's own hearing testimony.  Indeed, the Veteran is not totally occupationally impaired because he has continued to hold employment throughout the pendency of this appeal, managing one of the largest infrastructure systems in the country (geographically), traveling regularly, and managing employees.  There is simply no competent evidence of such severe symptoms to back of the statements made in the May 2012 letter, and the Board finds that the letter is not reliable for rating purposes.

In sum, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  As such, a 30 percent rating is appropriate for all periods on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).



ORDER

An initial rating in excess of 30 percent for an acquired psychiatric disorder, characterized as PTSD, is denied.  





____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


